Citation Nr: 0207627	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder, on appeal from 
the initial grant of service connection.  

2.  Entitlement to service connection for a headache disorder 
as a disability separate and distinct from post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a skin disorder 
claimed as due to a cold injury.  

4.  Entitlement to service connection for arthritis claimed 
as due to a cold injury.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from August 1943 to April 
1946 and from September 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2002, the appellant and 
his spouse, sitting at the RO, gave sworn testimony before 
the undersigned Board member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.

The issue of entitlement to at total disability evaluation 
based on individual unemployability (TDIU) will be the 
subject of the Remand herein.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to November 23, 1999, the primary manifestations of 
the appellant's service-connected post-traumatic stress 
disorder were anxiety manifested by stuttering, chronic sleep 
impairment due to nightmares, headaches, and irritability 
impeding his social and occupational relationships.  His 
Global Assessment of Functioning (GAF) scores ranged from 62 
to 70.  

3.  On and after November 23, 1999, the service-connected 
psychiatric disorder was manifested by anxiety with 
stuttering, nightmares with sleep disturbance, intrusive 
memories of combat, difficulty concentrating, social 
isolation, startle response, easy irritability and anger, 
survival guilt, and headaches, resulting in occupational and 
social impairment with reduced reliability and productivity.  
His GAF score on that date was 55.  

4.  There is clear and convincing evidence that the 
appellant's chronic headache syndrome is part and parcel of 
his service-connected post-traumatic stress disorder and is 
unrelated to head trauma sustained during combat in World War 
II.  

5.  Neither a skin disorder nor arthritis was present in 
service or until many years thereafter, and neither 
disability is shown to be related to service or to an 
incident of service origin, including a cold injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder with headaches prior to 
November 23, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder with headaches, effective from 
November 23, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2001).  

3.  The appellant does not have a chronic headache disorder 
that was incurred in or aggravated by service separate and 
distinct from his service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  A skin disorder claimed as due to a cold injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  

5.  Arthritis claimed as due to a cold injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant's initial formal claim for VA compensation 
benefits (VA Form 21-526) was received in August 1985.  His 
current claims are for an increased rating from the initial 
grant of service connection, and for service connection for a 
number of other disabilities.  However, since a formal claim 
was already on file, no particular application forms are 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In March 2001, the RO sent the 
appellant a letter advising him of the VCAA and informing him 
of the evidence necessary to substantiate his claims and of 
the relative obligations of the parties in acquiring the 
evidence necessary to substantiate the claims.  In addition, 
the following month, the RO sent the appellant a statement of 
the case that contained the duty-to-assist provisions of the 
VCAA (now set forth at 38 U.S.C.A. § 5103A).  This document 
also listed the evidence considered, the legal criteria for 
evaluating the severity of the service-connected post-
traumatic stress disorder, as well as the legal criteria used 
in determining whether entitlement to service connection has 
been established.  The statement of the case also contained 
an analysis of the facts as applied to those criteria, 
thereby further informing the appellant of the information 
and evidence necessary to substantiate his claims.  Thus, VA 
has informed the appellant of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The appellant testified that x-rays were taken of his head a 
year or two before the hearing.  He reported that he was 
told, apparently by a radiologist or physician, that the x-
rays revealed a serious head injury.  He did not identify the 
treating personnel.  On VA neurological examination in 
January 1999, the appellant reported that he had not 
undergone any recent radiological work-up for his headaches.  
The record since then does not indicate who the treating 
physician or radiologist might be or where these records 
might be found.  

The appellant's spouse testified that he received treatment 
for his toenails about three or four years previously from a 
friend who was a podiatrist.  The record is again silent 
regarding any such treatment.  The appellant testified that a 
VA podiatrist had told him that he had arthritis due to cold 
injury.  The record reveals no such medical opinion.  

The Board notes that the RO sent medical release forms to the 
appellant in its letter of March 2001.  The RO advised the 
appellant to use a separate form for each doctor or hospital 
where he was treated.  No such forms identifying relevant 
treating physicians or treatment records were returned to the 
RO.  

The appellant also reported that he had a hand x-rayed 
privately just before he began getting treatment from VA due 
to contracture of his hand.  Even if true, this evidence is 
not truly essential to the adjudication of his arthritis 
claim in view of the absence of convincing evidence that he 
sustained a cold injury in service that resulted in the 
development of arthritis decades later.  VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

The appellant and his spouse were afforded the opportunity to 
present testimony at a videoconference hearing in February 
2002 and also submitted additional evidence directly to the 
Board, with a waiver of initial RO consideration, that was 
mostly relevant to the issue of the severity of the service-
connected psychiatric disorder.  No evidence was presented of 
an x-ray examination of the head a year or two before the 
hearing, nor was any evidence submitted reflecting a private 
x-ray examination of the hand.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant was afforded VA psychiatric and neurologic 
examinations in January 1999, and a VA dermatological 
examination in February 1999.  In addition, VA outpatient 
treatment records have been associated with the record that 
show continuing treatment for psychiatric and skin disorders, 
as well as for a back disorder.  

On appellate review, the Board sees no areas in which further 
development is needed.  The record has been extensively 
developed, and the requirements of the VCAA have essentially 
been met by the RO.  There would be no possible benefit in 
remanding this case to the RO for further consideration of 
the requirements of the VCAA.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  This case 
was certified to the Board in June 2001.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

A.  Increased initial rating for post-traumatic stress 
disorder

The appellant essentially contends that his post-traumatic 
stress disorder is severe and that he is entitled to a 
minimum of a 70 percent rating.  It is maintained that too 
much emphasis has been placed on Global Assessment of 
Functioning scores and not enough weight has been accorded 
clinical findings suggesting severe occupational and social 
impairment.  He contends that he has a stuttering problem as 
a result of anxiety associated with his service-connected 
psychiatric disorder and that he is unemployable as a 
consequence.  He further contends that the VA psychiatric 
examination afforded him in January 1999 was inadequate.  In 
a statement of November 1999, he contended that his GAF 
scores were more consistent with a 50 percent rating, 
although he later claimed that his overall symptomatology 
warranted at least a 70 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the appellant's original claim for 
service connection for post-traumatic stress disorder was 
received on August 10, 1998, and was granted by the RO in 
October 1999.  A 10 percent evaluation was assigned under 
Diagnostic Code 9411, effective from the date of receipt of 
the claim.  The appellant disagreed with the rating assigned, 
and this appeal ensued.  Following further development of the 
record, the RO in February 2001 granted a 30 percent 
evaluation for post-traumatic stress disorder, effective from 
the date service connection was established.  However, the 
appellant has continued to press for a still higher rating, 
which the Board addresses herein.  

The appellant's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In a statement received in October 1998, the appellant's 
spouse said that his anxiety and depression were so great 
that he could no longer cope with ordinary business problems 
and that he therefore had to quit what had been a very 
successful business.  She stated that he had been unable to 
find any job since then due to his nervousness and anxiety.  
The Postal Service, she said, had found him unfit for any 
significant work.  She said that he could no longer 
participate in Masonic activities or even go camping or 
fishing with his friends.  She reported that he could not 
stand crowds and became very nervous when he had to go to a 
mall.  

On VA psychiatric examination in January 1999, it was 
reported that the appellant was self-employed from 1956 to 
1996 as a ceramic tile installer.  He had been married for 49 
years and had one son with whom he had trouble during his 
formative years.  He said that he abused alcohol decades 
previously but rarely drank alcohol now.  He further reported 
that he had nightmares about two to three times a week.  Loud 
noises startle him, and he has particular difficulty with the 
Fourth of July holiday.  There was significant psychomotor 
retardation and outbursts in the past.  He reported that he 
frequently kicked and trashed at night and awakened his 
spouse.  She has told him that he has often awakened 
screaming that he is killing someone or is being killed.  He 
said that he avoided people but did not know why.  He 
preferred to avoid all subject matter related to military 
service.  His sleep was good since he started Doxepin.  He 
said that he had never attempted suicide and that he had 
never had any psychiatric hospitalizations.  He was followed 
in the mental hygiene clinic and saw two therapists who were 
helping him to cope with his post-traumatic stress disorder.  
His current medications were Clonopin and Doxepin.  

On mental status examination in January 1999, the appellant 
had speech that was within normal limits except for a 
stuttering problem.  The appellant explained that the 
stuttering problem did not begin until he was well out of 
service.  However, he was a well-groomed person who looked 
much younger than his stated age, and he was pleasant and 
cooperative.  His mood was euthymic, and his affect was 
bright and amiable and congruent with his mood.  He was found 
to be competent for VA purposes.  The diagnosis on Axis I was 
post-traumatic stress disorder.  No diagnosis was entered on 
Axis II.  Headaches were diagnosed on Axis III.  Retirement 
was listed on Axis IV for psychosocial and environmental 
problems.  The current GAF on Axis V was 75.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 75 indicates no more 
than slight impairment in social and occupational 
functioning.  

Thereafter, however, the appellant's psychiatric status 
appears to have deteriorated in some degree.  His GAF scores 
ranged from 70 when seen at a VA mental hygiene clinic in 
March 1999 to 45 on a Vet Center assessment in February 2002.  
Mostly, his GAF scores have ranged from 50 to 62, suggesting 
a range of symptoms from the serious, including the inability 
to keep a job, to moderate, including conflicts with peers or 
co-workers.  The testimony given in February 2002 seems more 
consistent with the latter scenario, and the suggestion at 
that time was that the appellant could no longer work because 
his stutter tended impede his ability to get or keep 
contracting jobs.  

Although the representative has contended that too much 
emphasis has been placed on the GAF scores in evaluating the 
service-connected psychiatric disorder, the fact remains that 
these scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.  

Moreover, there is no showing that the GAF scores assigned 
over the years are inconsistent with the clinical findings.  
The January 1999 VA examination does not reflect symptoms 
inconsistent with the 30 percent rating eventually assigned.  
The appellant did not show a flattened affect.  Rather, his 
mood was euthymic, and his affect was bright, amiable and 
mood congruent.  His speech was within normal limits except 
for a stuttering problem.  He had some social isolation due 
partly, the appellant thought, to his stuttering problem, but 
there was no showing that he had panic attacks.  There was no 
showing that he had difficulty in understanding complex 
commands; indeed, he said that he was physically able to work 
but that when people heard his stutter and saw his age, they 
would not hire him.  Similarly, there was no evidence of 
impairment of his short- and long-term memory with retention 
of only highly learned material, nor was there any evidence 
that he would forget to complete tasks.  There was no 
evidence of impaired judgment, impaired abstract thinking, or 
disturbances of motivation or mood.  The examiner commented 
in January 1999 that despite meeting the criteria for post-
traumatic stress disorder, the appellant had remained quite 
functional throughout his life, maintaining his own business 
and performing 40 years of work.  

The January 1999 VA examination disclosed some difficulty in 
establishing and maintaining effective work and social 
relationships with reduced reliability and productivity.  The 
examiner noted that the appellant's post-traumatic stress 
disorder had provided an obstacle for the development of his 
relationship with his son.  He further noted that his anger 
had been a significant problem previously.  However, the 
examiner also observed that for the most part, the appellant 
had been able to overcome his symptomatology and lead a 
productive life.  

The appellant's primary symptoms of psychiatric illness at 
the time of the January 1999 examination were anxiety 
manifested by stuttering, chronic sleep impairment due to 
nightmares, headaches, and irritability leading to disruptive 
relationships socially and commercially.  The Board therefore 
concludes that when the appellant was examined in January 
1999, his symptomatology more nearly approximated the 
criteria for a 30 percent evaluation under Diagnostic Code 
9411.  

When the appellant was assessed in the Vet Center on November 
23, 1999, however, his psychiatric state had deteriorated.  
The therapist noted that the appellant reported nightmares 
and intrusive images of combat and that he avoided activities 
that might trigger disturbing recollections.  The appellant 
was very socially isolated and rarely left the safety of his 
home.  He was hypervigilant and had a pronounced startle 
reaction.  He could not tolerate loud noises or being in 
large groups of people.  He had anxiety that the therapist 
characterized as "pronounced" and "severe" and which he 
said was quite debilitating.  He also had a stuttering 
problem that was not present prior to service and that was 
easily exacerbated by stress.  The appellant reported that he 
had his own ceramic tile business for many years but that he 
had difficulty dealing with customers and suppliers and 
eventually had to dissolve the business several years 
previously.  He reported that he had been unable to work 
since then despite attempts to find work because of his 
stuttering and what the therapist said were his "obvious 
anxiety symptoms."  The therapist assigned a GAF score of 
55.  

The record thereafter shows many visits to the VA mental 
hygiene clinic with complaints, findings and GAF scores not 
significantly different from those noted by the Vet Center 
therapist.  Although the severity of the appellant's symptoms 
would vary somewhat, mostly as a function of his medication 
doses, his GAF scores were predominantly in the low to mid-
50s, with a GAF score of 45 being assigned by the Vet Center 
therapist in February 2002.  

It is significant, however, that the appellant's post-
traumatic stress disorder symptomatology has not precisely 
mirrored the symptoms illustrative of a 50 percent evaluation 
under Diagnostic Code 9411.  For example, there is little or 
no evidence in the record of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  However, 
it is apparent that his symptoms, especially his stuttering, 
have impaired his social and occupational functioning by 
reducing his reliability and productivity.  In these 
circumstances, the Board finds that a 50 percent evaluation 
is warranted for service-connected post-traumatic stress 
disorder, effective from November 23, 1999, when a GAF score 
of 55 was first assigned.  See 38 C.F.R. § 4.21 (2001) (not 
all cases will show all findings specified in the rating 
criteria, but the rating must in all cases be coordinated 
with actual functional impairment).  

However, the record does not show persistent symptoms that 
equal or more nearly approximating the criteria for a 70 or 
100 percent evaluation.  There is no convincing evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The appellant seems motivated to find work.  

Similarly, the record is largely devoid of any evidence of 
symptoms to support a finding of total occupational and 
social impairment.  There is no convincing evidence of gross 
impairment in thought processes; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene; disorientation to time or place; 
or memory loss for names of close relatives, his own 
occupation, or his own name.  The symptoms necessary to 
support a total schedular evaluation under Diagnostic Code 
9411 simply are not shown.  

In finding that the symptomatology to support a 70 or 100 
percent evaluation is not present, the Board has considered 
the findings of the Vet Center therapist set forth in his 
report of February 26, 2002.  The therapist reported that the 
appellant displayed pronounced anxiety, pressured and at time 
tangential speech, a dysphoric mood, disorganized thinking as 
well as significant memory difficulty and difficulty 
concentrating.  There is some support in the numerous VA 
mental hygiene clinic reports of record for these findings.  
When seen on August 31, 2000, it was reported that the 
appellant had pressured speech and that sometimes his speech 
was tangential and circumstantial.  He had difficulty 
organizing his thoughts.  When seen at the mental hygiene 
clinic in October 2000, he was anxious and tense, had poor 
concentration, and his attention and memory were affected.  
He sometimes experienced irritability with some anger.  
However, he had no suicidal thoughts.  When seen later in 
October, however, he was anxious and irritable under any 
degree of stress.  He reported continuing sleep problems, 
even with his current medications.  He had some intrusive 
thoughts and frequent nightmares.  His mood was neutral, with 
some degree of anxiety present.  He also appeared to be 
moderately apprehensive without any reason to be so other 
than being in the clinic.  

When the appellant was seen in the mental hygiene clinic in 
December 2000, he was oriented, alert, and in good control 
and contact.  He complained of headaches at the back of his 
neck.  He remained anxious but improved.  His mood appeared 
to be stable.  There were no psychotic symptoms.  When seen 
in the mental hygiene clinic in February 2001, the appellant 
remained chronically anxious and tense, but his mood was 
neutral and he had no suicidal thoughts.  When seen the 
following April, his mood was marked by anxiety, and there 
was some dysphoria, but there were no suicidal thoughts or 
psychotic symptoms.  Post-traumatic stress disorder, felt to 
be severe, was assessed.  

When seen in the mental hygiene clinic in May 2001, he was 
anxious and appeared dysphoric.  However, he had no psychotic 
symptoms or delusions or hallucinations.  He remained 
oriented, and his memory was intact.  Chronic post-traumatic 
stress disorder with depression was assessed.  His GAF score 
was 53.  Similar findings were recorded in August 2001.  When 
seen the following month, the appellant was oriented and had 
an intact memory.  His mood was moderately anxious, and his 
affect was full.  However, there was no evidence of a thought 
disorder, nor were there any delusions or hallucinations.  
His insight and judgment were intact.  Chronic post-traumatic 
stress disorder, severe, was assessed.  His GAF score was 50.  

When the appellant was seen in the mental hygiene clinic in 
December 2001, he was anxious and tense but in control.  His 
mood was dysphoric, but he had no suicidal thoughts.  When 
seen in January 2002, he was alert, oriented in three spheres 
and cooperative.  His mood was neutral, and his affect was 
tense.  His speech was coherent and relevant, and his thought 
processes were goal oriented and linear.  There was no 
suicidal or homicidal ideation, nor were there any 
hallucinations or delusions.  His insight and judgment were 
intact.  Chronic post-traumatic stress disorder was assessed.  
His GAF score was 50.  He was started on Zoloft.  

Thus, although there is evidence of disturbance of mood, 
depression, and intermittent anger, these symptoms do not 
seem to significantly affect his ability to function 
independently.  Although the appellant has on occasion 
exhibited pronounced anxiety, pressured and tangential 
speech, disorganized thinking, and memory problems as well as 
difficulty concentrating, these problems have not been 
constant.  Indeed, the outpatient reports suggest a pattern 
of symptoms that seems to vary with the examiner who is 
eliciting them.  They do not seem to be of such persistence 
as to render the appellant unable to function socially or 
commercially.  Although the appellant has difficulty in 
adapting to the stressful circumstances of a work setting, 
which seem to elicit his stutter and his irritability with 
co-workers and clients, this is but one part of his symptom 
complex.  The record as a whole does not demonstrate a 
consistent symptom pattern that more nearly approximates the 
criteria for a 70 or 100 percent rating under Diagnostic Code 
9411.  

The Board observes that the testimony rendered in February 
2002 does not suggest a disability picture so disabling as to 
warrant a 70 or 100 percent evaluation.  The appellant 
testified that his nerve problems emerge when the effects of 
his medication wear off.  He said that he had dreams of 
combat that usually disturbed his sleep.  His spouse 
testified that he had nightmares probably two to three times 
a week that awakened her.  The appellant said that he used 
tranquilizers for sleep but that he had not slept a full 
night that week.  He also said that he had trouble getting to 
sleep and that he would roll and toss.  He would lie there 
for an hour or more just about every night.  He initially 
said that he never got more than seven hours of sleep a night 
but later testified that he would often just toss and turn 
all night.  He testified that he currently took medication 
that included Doxepin, which he took five times a day.  His 
spouse said that the Doxepin was supposed to help him sleep.  
It was testified that he saw a psychiatrist once every three 
months.  His spouse said that the appellant had relaxation 
therapy every other week.  The appellant said that he would 
drive himself down to VA but that was all.  He remained 
isolated.  He said that he found himself growing angry pretty 
often, usually when his medication wore off or had yet to 
take effect.  He said that he would get angry over little 
things and that he would either get verbally angry with 
others or would simply retreat from the situation.  He tried 
to avoid people.  The VA was the only place he visited.  His 
spouse said that he also went to church but that he would not 
stay.  He reported that he used to hunt and fish but that it 
had been a long time since he had done any of that.  He said 
that he would watch combat movies once in awhile but that for 
many years he could not watch one.  The appellant further 
testified that his stutter began after World War II.  He said 
that he could not get a job anywhere.  He stated that he had 
been self employed and that he had to quit in part because he 
had a lot of trouble with the people that he did work for.  
He said that he would get into arguments with people, 
including the subcontractors.  He reported that he had 
problems at times with concentration, especially when he was 
working.  

The symptoms necessary to support a 70 or 100 percent rating 
are mostly missing from this testimony.  The Board concludes 
that a rating in excess of 50 percent, effective from 
November 23, 1999, is not warranted.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

B.  Service connection for a headache disorder as a 
disability separate and distinct from post-traumatic stress 
disorder

The appellant maintains that he has a headache disorder as a 
consequence of head trauma that he sustained during World War 
II.  He claims that shrapnel hit his helmet during combat.  
Although the shrapnel did not penetrate the helmet, the force 
of the blow was such as to knock him out.  He maintains that 
"ever since then, I have had these residuals, which get 
worse as I get older."  He testified consistent with these 
assertions.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The record shows that headaches have been associated with the 
service-connected post-traumatic stress disorder as part and 
parcel of that disability.  The appellant essentially 
maintains that he has a separate ratable organic headache 
disorder due to his head injury.  The record establishes that 
the appellant was engaged in combat with the enemy on at 
least two occasions during World War II.  He was a crewman 
aboard an LST (Landing Ship Tank) and participated in the 
invasion of Luzon at Lingayen Gulf in the Philippines in 
January 1945.  He also participated in the invasion of 
Okinawa in April 1945, when his vessel was attacked by an 
enemy plane.  

Although the service medical records for the appellant's 
first period of active duty are negative for complaints or 
findings of headaches, this is irrelevant where there is 
credible evidence that the appellant's injury was sustained 
proximate to combat.  Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000).  It is notable that when the appellant 
was examined for re-entry on active duty in 1950, he gave a 
history of frequent or severe headaches, together with a 
history of nervous trouble.  However, headaches were not 
found on clinical examination at that time or during the 
remainder of his second period of active duty.  

The appellant invokes the provisions of 38 U.S.C.A. § 
1154(b), which state:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  

As Dambach noted, this provision is intended to lighten the 
evidentiary burden of a veteran who claims a disease or 
injury was incurred in or aggravated by combat service.  See 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  A 
three-step sequential analysis determines whether a combat 
veteran is entitled to service-connection.  First, he must 
proffer "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996) (citing 
38 U.S.C. § 1154(b)).  Second, the proffered evidence must be 
"consistent with the circumstances, conditions, or hardships 
of such service."  Id.  Third, if the veteran satisfies the 
first two steps, the government must rebut the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Id.  

Clear and convincing evidence has been defined by the United 
States Court of Appeals for Veterans Claims to mean evidence 
that provides a "'reasonable certainty' of the truth of the 
fact in controversy."  Vanerson v. West, 12 Vet. App. 254, 
258 (1999).  Although combat involvement is conceded for 
purposes of this claim, the absence of any evidence of 
complaints or findings of a headache disorder for more than 
four decades following the appellant's final discharge 
constitutes clear and convincing evidence, as defined by 
Vanerson, to rebut the presumption of inservice incurrence, 
as established under 38 U.S.C.A. § 1154(b).  See Collette v. 
Brown, 82 F.3d at 393.  It is significant in this regard that 
the appellant's formal claim for compensation benefits 
received in August 1985 (VA Form 21-526) details claims for 
service connection for a number of disabilities but does not 
mention headaches, whether of organic or nonorganic etiology.  
The private medical reports submitted in conjunction with the 
1985 claim are similarly negative for any complaints or 
findings - even incidental ones - of a headache disorder, 
despite the appellant's contention in his 1998 claim that he 
had had headaches ever since the shrapnel incident in 
service.  

The case of Maxon v. West, 12 Vet. App. 453 (1999), is 
instructive.  Prior to enlisting, the appellant underwent a 
partial colectomy, but in 1939 he was found qualified for 
military service.  During service, he experienced several 
medical problems, and there were numerous pre-1944 entries 
reflecting treatment for his colon condition, but he did not 
file a claim for service connection until 1989.  The Court of 
Appeals for Veterans Claims held that what was decisive in 
determining whether there was clear and convincing evidence 
to rebut a combat veteran's claim that his preexisting 
condition was aggravated was that despite the numerous pre-
1944 entries regarding the appellant's symptomatology, there 
was no record of any complaint, let alone treatment, 
involving the veteran's colon condition from 1944 to 1989.  
Id. at 459.  The United States Court of Appeals for the 
Federal Circuit affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), noting that whether an 
evidentiary presumption has been rebutted is a matter of the 
weight of all of the evidence, in light of the particular 
facts and circumstances.  The Federal Circuit held that 
Section 1154(b) was correctly interpreted by the Court of 
Appeals for Veterans Claims as permitting consideration of 
the veteran's entire medical history, including the lengthy 
period of absence of complaint directed to the condition he 
now raised.  Id.    

Moreover, there is no clear indication that the appellant in 
this case manifests an organic headache disorder that is 
separate and distinct from his post-traumatic stress 
disorder.  On VA neurological examination in January 1999, 
the examiner stated that the appellant had a chronic headache 
syndrome with no clear-cut structural pathology.  Although 
the examiner said that the headaches "may be related to his 
head trauma in the past," the headaches now "definitely 
appear[] to be related to his post-traumatic stress disorder 
and depression."  While acknowledging the possible traumatic 
etiology of the headaches, the examiner clearly favored a 
psychiatric origin for the appellant's current headache 
syndrome.  The use of the word "may" in the opinion renders 
that part of the opinion conjectural, thus fatally 
undermining its persuasive force.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

The appellant testified that the headaches he now experiences 
were essentially the same as those he experienced during 
service.  He said that he did not get treatment from the 
corpsman aboard ship following the head injury from shrapnel.  
He further testified that he had never sustained a head 
injury other than in service.  

Although the appellant testified regarding the etiology of 
his current headaches, attributing them to head trauma in 
service, he is not competent to render an opinion regarding 
medical causation.  Generally, a layperson is capable of 
opining only with respect to his or her symptoms; a layperson 
may not opine on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  See also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)) (defining competent medical evidence 
as "evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions").  This is not to say 
that the appellant does not have headaches; it is only to say 
that there is no competent evidence (other than medical 
conjecture) that he has an organic headache syndrome as a 
consequence of an inservice head injury.   

A careful review of the entire record reveals clear and 
convincing evidence rebutting the presumption of service 
incurrence under 38 U.S.C.A. § 1154(b) with respect to the 
appellant's claim for service connection for a chronic 
headache disorder separate and distinct from his service-
connected post-traumatic stress disorder.  It follows that 
this claim must be denied.  

 C.  Service connection for a skin disorder and arthritis 
claimed as due to a cold injury

The appellant contends that he now has a skin disorder and 
arthritis due to cold injury sustained in service.  He again 
invokes the provisions of 38 U.S.C.A. § 1154(b) in support of 
his claim.  The February 1999 VA skin examination found that 
the appellant had a cold injury in service "which is 
contributing to the onychomycosis of all ten toenails."  The 
examiner further found that the appellant had stasis 
dermatitis of both lower legs and feet and that his cold 
injury "certainly can cause enough small vessel damage to 
contribute to both of these conditions."  

The appellant indicates that he sustained a cold injury on 
two separate occasions.  First, he claims to have served 
aboard ship in North China waters for about six months 
following the end of World War II transporting women and 
Japanese soldiers.  He claims that the cold water got on his 
hands and arms and that spray froze on his clothes.  He 
testified that the spray off the bow of the landing craft 
iced his shoes and that the Pharmacist's mate went among four 
of the crewmen rubbing their feet with a solution.  This was 
all that could be done.  He did not seek further treatment.  
He testified further that he had had trouble with his feet 
ever since then.  He said that his toes and the top of his 
feet were discolored and that he did not have hair half way 
up his legs.  He said that except for his periods of active 
duty, he spent his entire life in Florida and that he had 
never spent a winter in the North.  The appellant further 
testified that he served on the bridge of a ship off Korea 
during the winter.  He said that his feet were always wet but 
that he never received treatment from doctors for his 
condition in either period of service.  Following service, he 
went to private doctors for treatment of his cold injury 
residuals; he added that these doctors were all dead.  He 
indicated that he did not have diabetes or any similar 
medical problem.  His spouse testified that the skin problems 
of his feet were treated with over-the-counter medications.  
The appellant testified that he has arthritis of the hands, 
feet and back.  He said that he wore a back brace due to an 
injury and that he had not been diagnosed with rheumatoid 
arthritis.  He said that he served on the bridge as a 
Quartermaster in four-hour shifts and that his feet would get 
cold and wet.  He said that he was wet all the time and that 
his feet were cold and numb even when he was off duty.  He 
testified that he believed that he had arthritis in his 
hands, feet, shoulder and wrist due to cold injury.  He said 
that VA had not x-rayed his hands and feet.  

The appellant's decorations include the China Service Medal.  
However, as he acknowledged in his testimony, this exposure 
occurred following the conclusion of World War II 
hostilities.  Thus, the rebuttable presumption of a service-
incurred injury is not available to him under the provisions 
of 38 U.S.C.A. § 1154(b).  The appellant claimed in August 
1998 that he remembered being treated for his cold injury 
while on active duty.  However, his service medical records 
for both periods of active duty are negative for complaints 
or findings of a cold injury or cold injury residuals.  It 
seems reasonable to expect that had he sustained a cold 
injury severe enough to manifest residuals on VA examination 
in February 1999 more than 50 years later, the injury would 
have been reflected on his separation examination at the 
conclusion of his first period of active duty and in the 
service medical records for his second period of active duty.  

The absence of complaints or findings of cold injury 
residuals during the second period of active duty seems all 
the more remarkable, in view of the appellant's contention 
that he sustained another cold injury during his service off 
the Korean Coast during the Korean Conflict.  Since it 
appears that the appellant engaged in combat with the enemy 
during his service off the Korean Coast, the provisions of 
38 U.S.C.A. § 1154(b) must be considered.  

Given the testimony, the results of the recent skin 
examination, and the statement of the appellant's brother 
that the appellant lived his entire life in Florida except 
for his periods of service, it can be claimed that the 
appellant has proffered "satisfactory lay or other 
evidence" of service incurrence or aggravation of his cold 
injury.  Collette v. Brown, 82 F.3d at 393.  However, the 
Board finds that the proffered evidence is not "consistent 
with the circumstances, conditions, or hardships of such 
service."  Id.  As the appellant has not satisfied both of 
the first two steps of the Collette analysis, it is not 
necessary to rebut the presumption of service connection with 
"clear and convincing evidence to the contrary."  Id.  

A review of the 1999 VA skin examination report shows that 
the finding that the appellant sustained cold injury in 
service was based entirely on history.  The appellant 
reported that he sustained two cold injuries; one while 
stationed in Northern China in 1946 and the other while 
stationed off North Korea in 1950.  There is no indication 
that the examiner reviewed the record; rather, he merely 
accepted the history furnished by the appellant.  However, 
without a review of the record, an opinion on the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

When the appellant was seen at the Vet Center in July 1998, 
he indicated that he served as a Quartermaster on the bridge 
of the USS CONY (DDE 508) taking bearings on targets during 
frequent offshore bombardment of the Korean Coast.  His 
service personnel records show that he served aboard CONY, a 
destroyer escort, from late June 1951 to April 1952, when he 
was discharged from service.  These records also show that 
after the appellant reported aboard, the CONY was in Korean 
waters only from June to the end of October 1951, when the 
ship departed for the equator.  The Board concludes that a 
cold injury of the severity claimed by the appellant was 
highly improbable under the conditions of the appellant's 
service during this period.  

The service personnel records show that the appellant served 
aboard USS STORMES (DD 780) from September 1950 to June 3, 
1951, when he was transferred to the CONY.  The STORMES was 
then at Pearl Harbor.  The Dictionary of American Naval 
Fighting Ships, an official publication of the Navy 
Department, shows that the STORMES was reactivated in 
September 1950 due to the Korean Conflict.  The ship began a 
three-month yard overhaul at Charleston, South Carolina, in 
December 1950.  In May 1951, the destroyer sailed to the West 
Coast and was routed onward to join the 7th Fleet off Korea.  
It is thus clear that when the appellant was transferred from 
the STORMES at Pearl Harbor, he had yet to enter Korean 
waters.  See 38 C.F.R. § 3.303(a) (each condition for which 
service connection is sought must be considered on the basis 
of the places, types and circumstances of the claimant's 
service as shown by, inter alia, the official history of each 
organization in which he or she served).  

Moreover, this claim, like the claim for service connection 
for arthritis due to a cold injury, is without any support in 
the record showing a continuity of symptomatology following 
the appellant's final separation from service.  There is 
simply no objective evidence of any symptoms of a cold 
injury, including a skin disorder, until decades following 
service.  See 38 C.F.R. § 3.303(b).  The earliest 
documentation in the record of arthritis - indeed, the only 
documentation - is contained in a VA outpatient report of 
March 1999, which indicated that x-rays of the low back in 
August 1997 were positive for minimal degenerative arthritic 
changes and osteoporosis.  However, the record is devoid of 
any competent medical evidence attributing the arthritis to 
service or to any incident of service, including a cold 
injury.  The appellant himself is not competent to do so.  

The Board concludes that the preponderance of the evidence is 
against the claims for service connection for a skin disorder 
and arthritis as due to cold injury.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder with headaches prior to November 23, 1999, is 
denied.  

An evaluation of 50 percent for post-traumatic stress 
disorder with headaches, effective from November 23, 1999, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

Service connection for a headache disorder as a disability 
separate and distinct from post-traumatic stress disorder is 
denied.  

Service connection for a skin disorder claimed as due to a 
cold injury is denied.  

Service connection for arthritis claimed as due to a cold 
injury is denied.  


REMAND

The record shows that the appellant submitted a formal claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in November 1999.  A rating decision 
dated in February 2001 denied the claim, and the appellant 
was informed of this determination the following May.  He 
filed a notice of disagreement with the denial of his claim 
for a TDIU later in May 2001.  It appears, however, that the 
RO has not yet provided the appellant and his representative 
with a statement of the case with respect to this issue.  
Under the holding of the Court of Appeals for Veterans Claims 
in Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
assume jurisdiction of this issue and remand the matter for 
further development.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

The RO should furnish the appellant and 
his representative with a statement of 
the case and provide them with an 
opportunity to submit a substantive 
appeal on the issue of entitlement to a 
TDIU.  The appellant and his 
representative are reminded that to 
obtain appellate review of this issue, a 
timely appeal must be perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



